Case 1:20-cv-00857-CFC Document 13-4 Filed 07/10/20 Page 1 of 10 PageID #: 326




                        EXHIBIT 4
Case 1:20-cv-00857-CFC Document 13-4 Filed 07/10/20 Page 2 of 10 PageID #: 327

                                                                                 1



         IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

      MANHATTAN TELECOMMUNICATIONS CORP.,   :
      D/B/A METROPOLITAN TELECOMMUNICATIONS,:
      A/K/A METTEL,                         :
                                            :
                      Plaintiff,            :
                                            :
             v                              :                C. A. No.
                                            :                2020-0380-JRS
      GRANITE TELECOMMUNICATIONS, LLC,      :
                                            :
                      Defendant.            :

                                      - - -

                                      Chancery Court Chambers
                                      417 South State Street
                                      Dover, Delaware
                                      Wednesday, June 3, 2020
                                      11:05 a.m.


                                      - - -

      BEFORE:     HON. JOSEPH R. SLIGHTS III, Vice Chancellor

                                      - - -



      TELEPHONIC ORAL ARGUMENT AND RULINGS OF THE COURT ON
     PLAINTIFF'S MOTION FOR TEMPORARY RESTRAINING ORDER AND
                        MOTION TO EXPEDITE


                                       - - -




      ------------------------------------------------------
                     CHANCERY COURT REPORTERS
                   New Castle County Courthouse
               500 North King Street - Suite 11400
                    Wilmington, Delaware 19801
                          (302) 255-0533
Case 1:20-cv-00857-CFC Document 13-4 Filed 07/10/20 Page 3 of 10 PageID #: 328

                                                                                 2



 1    APPEARANCES:       (via telephone)

 2          STEVEN L. CAPONI, ESQ.
            MATTHEW B. GOELLER, ESQ.
 3          K&L Gates LLP
                   -and-
 4          ANTHONY P. LA ROCCO, ESQ.
            DANA B. PARKER, ESQ.
 5          CHARLES F. RYSAVY, ESQ.
            of the New Jersey Bar
 6          K&L Gates LLP
              for Plaintiff
 7
            R. JUDSON SCAGGS, JR., ESQ.
 8          BARNABY GRZASLEWICZ, ESQ.
            A. GAGE WHIRLEY, ESQ.
 9          Morris, Nichols, Arsht & Tunnell LLP
                   -and-
10          JOSHUA N. RUBY, ESQ.
            of the Massachusetts Bar
11          Donnelly, Conroy & Gelhaar, LLP
              for Defendant
12                              - - -

13

14

15

16

17

18

19

20

21

22

23

24

                          CHANCERY COURT REPORTERS
Case 1:20-cv-00857-CFC Document 13-4 Filed 07/10/20 Page 4 of 10 PageID #: 329

                                                                             38



 1    that's an action for damages.

 2                         I'd, again, point you to the Perlman

 3    case where the Vice Chancellor held that even though a

 4    plaintiff may try to cast the alleged harm as lost

 5    business opportunities, or what have you, as

 6    irreparable -- and I'll quote -- "those losses, if

 7    proven, are readily and historically compensable by

 8    damages."      There simply is an adequate remedy at law

 9    here in the form of an action for damages.

10                         And that is not changed by any

11    circumstances surrounding this case, notwithstanding

12    MetTel's emphasis on the alleged facts.                But to put it

13    simply, MetTel's remedy here is a damages one.

14                         The second point is that on the facts

15    here that have been alleged, there isn't any harm of

16    any kind that's been pleaded.             The allegations in the

17    complaint are of two sophisticated business customers

18    of MetTel who were allegedly contacted and who took no

19    action whatsoever to leave MetTel.               There isn't any

20    allegation in the complaint that any of those

21    customers had done anything.             There isn't any

22    allegation in the complaint that MetTel has lost or

23    will lose a single dollar as a result of anything that

24    Granite allegedly did.

                          CHANCERY COURT REPORTERS
Case 1:20-cv-00857-CFC Document 13-4 Filed 07/10/20 Page 5 of 10 PageID #: 330

                                                                             39



 1                         We just now learned on this telephone

 2    call about an allegation involving Quest Diagnostics,

 3    which is, again, not in the complaint and which,

 4    Mr. La Rocco I think said in so many words earlier, is

 5    not before the Court at this time.               But even that

 6    allegation, leaving aside that MetTel pointedly did

 7    not say that Granite was involved in any type of

 8    communication to Quest about any alleged statement

 9    about MetTel's financial condition, that was left out

10    of the presentation.

11                         But even then, there's been no harm

12    alleged.     There's going to be a meeting this week.

13    That's it.      That's not harm.         It's certainly not

14    irreparable harm.

15                         There is also an allegation in

16    paragraph 27 of the complaint about an unnamed

17    customer that hasn't returned MetTel's phone calls.

18    Again, there's pure speculation about what Granite

19    supposedly said to that customer.

20                         If you read Exhibit B to the

21    complaint -- which says what it says, the Court can

22    examine it -- any communication to that customer was

23    about cost-savings analysis.             And paragraph 27 of the

24    complaint, as far as I read that that allegation,

                          CHANCERY COURT REPORTERS
Case 1:20-cv-00857-CFC Document 13-4 Filed 07/10/20 Page 6 of 10 PageID #: 331

                                                                             61



 1    there's no proof of a pattern existing.                Well, as far

 2    as I'm concerned, where there are two and now possibly

 3    three, that's a pattern to me.             But, again, Your

 4    Honor, there has been no denial that they -- that

 5    Granite has not contacted a number of other customers.

 6    And the proof is contrary to that.               And let's not fool

 7    ourselves in that regard.           If it didn't happen, there

 8    would be a bald-faced denial in the form of multiple

 9    affidavits.

10                         On that, Your Honor, I want to thank

11    you for your indulgence, and thank you for allowing

12    the pro hac vice admission of Mr. Rysavy and myself.

13                         THE COURT:       Well, thank you very much

14    for the helpful presentations.             I think, given the

15    nature of the application, it makes some sense to give

16    you my rulings now.

17                         For reasons I'll explain in a moment,

18    I'm going to deny the motion for a temporary

19    restraining order and deny the motion to expedite, at

20    least as filed.        But I am going to move this case

21    along, and I'll explain that further in a moment.

22                         By way of brief background, plaintiff

23    Manhattan Telecommunications Corp., or "MetTel,"

24    provides communication services for business clients.

                          CHANCERY COURT REPORTERS
Case 1:20-cv-00857-CFC Document 13-4 Filed 07/10/20 Page 7 of 10 PageID #: 332

                                                                             67



 1    request for a TRO risks restraining speech before this

 2    court determines whether it is constitutionally

 3    protected, the application must be denied.

 4                         In this regard, I'll note that,

 5    contrary to MetTel's assertions, there are disputes

 6    regarding the factual accuracy of the alleged

 7    statements that give rise to the claims here.                   Granite

 8    has not admitted that they are false.                In fact, it

 9    contests that allegation.           I have no basis on this

10    record to adjudicate that claim, certainly not to

11    adjudicate it to a degree that would allow the Court

12    to satisfy the constitutional protections that are at

13    issue here.

14                         I'll also note that, in reading the

15    complaint, there's not one factual allegation that

16    Granite's alleged defamation has actually caused any

17    harm to MetTel.        The one customer MetTel identifies as

18    not responding to MetTel's outreach is not

19    specifically alleged to have been contacted by

20    Granite.     The complaint just notes "MetTel has

21    concluded that it most likely lost the client's future

22    business due to Granite's campaign."               Again, a quote.

23                         That kind of speculative harm is

24    insufficient to carry MetTel's burden at this stage.

                          CHANCERY COURT REPORTERS
Case 1:20-cv-00857-CFC Document 13-4 Filed 07/10/20 Page 8 of 10 PageID #: 333

                                                                             69



 1    TRO.

 2                         The Court moved the matter along

 3    because there was at least a bases to be concerned

 4    that there was ongoing wrongful conduct.                 The Court

 5    was not looking in the rear-view mirror at conduct

 6    that had occurred and stopped.             So the Court, in that

 7    case, did expedite the proceedings, really as a matter

 8    of scheduling and exercising its inherent authority to

 9    control its docket without really pointing as much to

10    the traditional elements for a motion to expedite.

11                         In my view, that approach is

12    appropriate here.         I note that there have been some

13    previews given to the Court in the opposition to the

14    motion for TRO that the defendant here will seek to

15    dismiss some or all of the complaint at the pleading

16    stage.     It seems to me that motion should be teed up

17    promptly.

18                         While subject matter jurisdiction

19    concerns have been raised with respect to the

20    defamation claim, I note there are other claims pled

21    here.    Whether the Court has subject matter

22    jurisdiction to entertain those claims remains to be

23    seen, but it seems to me that decision should be made

24    sooner than later.

                          CHANCERY COURT REPORTERS
Case 1:20-cv-00857-CFC Document 13-4 Filed 07/10/20 Page 9 of 10 PageID #: 334

                                                                             70



 1                         I'll also note that, as I think has

 2    been conceded here, there is a basis to enjoin, for

 3    instance, trade libel if the Court adjudicates on a

 4    full record that statements in the past meet the

 5    elements of trade libel in that there is harm that

 6    those statements will continue in the absence of

 7    injunctive relief.         But there is a basis here,

 8    perhaps, for the Court to invoke equity.                 It just

 9    can't be invoked on this preliminary record.

10                         So what I'm going to ask the parties

11    to do is confer on a schedule that moves the matter

12    along.     I would contact my chambers looking for a

13    trial date in late October-ish, November-ish, and then

14    work backwards from there.

15                         To the extent that we do have some

16    predicate pleading-stage motion practice that the

17    parties envision, we should get that teed up right

18    away.    I don't think there's any need to do a standard

19    30-30-15 briefing schedule.            I think it can be

20    submitted to the Court much more quickly than that so

21    that we can determine what claims will remain in this

22    court, what claims are viable, and then go from there.

23                         I don't think discovery should occur

24    while that motion practice is ongoing if the defendant

                          CHANCERY COURT REPORTERS
Case 1:20-cv-00857-CFC Document 13-4 Filed 07/10/20 Page 10 of 10 PageID #: 335

                                                                             74



  1                                CERTIFICATE

  2

  3                         I, KAREN L. SIEDLECKI, Official Court

  4   Reporter for the Court of Chancery of the State of

  5   Delaware, Registered Merit Reporter, and Certified

  6   Realtime Reporter, do hereby certify that the

  7   foregoing pages numbered 3 through 73 contain a true

  8   and correct transcription of the proceedings as

  9   stenographically reported by me at the hearing in the

10    above cause before the Vice Chancellor of the State of

11    Delaware, on the date therein indicated, except for

12    the rulings at pages 61 through 71, which were revised

13    by the Vice Chancellor.

14                          IN WITNESS WHEREOF I have hereunto set

15    my hand at Wilmington, this 5th day of June, 2020.

16

17

18

19

20                         ----------------------------
                              Karen L. Siedlecki
21                         Official Court Reporter
                          Registered Merit Reporter
22                       Certified Realtime Reporter

23

24

                           CHANCERY COURT REPORTERS
